Exhibit 99.1 SFN GROUP 401(k) BENEFIT PLAN Form 5500, Schedule H, Line 4(i)- Schedule of Assets (Held At End of Year) As of December 31, 2009 IDENTITY OF PARTY DESCRIPTION OF INVESTMENT COST** CURRENT VALUE American Beacon Large Cap Value Mutual Fund $ American Funds Growth Fund of America Mutual Fund Columbia Mid Cap Value Mutual Fund Davis New York Venture Mutual Fund Janus Overseas Mutual Fund JPMorgan Equity Index* Mutual Fund JPMorgan International Value* Mutual Fund JPMorgan SmartRetirement 2010* Mutual Fund JPMorgan SmartRetirement 2015* Mutual Fund JPMorgan SmartRetirement 2020* Mutual Fund JPMorgan SmartRetirement 2025* Mutual Fund JPMorgan SmartRetirement 2030* Mutual Fund JPMorgan SmartRetirement 2035* Mutual Fund JPMorgan SmartRetirement 2040* Mutual Fund JPMorgan SmartRetirement 2045* Mutual Fund JPMorgan SmartRetirement 2050* Mutual Fund JPMorgan SmartRetirement Income* Mutual Fund Loomis Sayles Bond Mutual Fund Loomis Sayles Inv Grade Bond Mutual Fund Pennsylvania Mutual Fund Mutual Fund T Rowe Price Mid Cap Growth Mutual Fund Total shares of registered investment companies JPMorgan Stable Asset Income Fund* Stable Value Fund SFN Group, Inc. common stock* Company Stock Various participants* Participant loans (interest rates from 4.25% to 10.25%) Self-Directed Brokerage Account Other JPMorgan Money Market Fund* Money Market Fund 29 Total $ Note: Collateral for participant loans is not applicable as loans represent use of participants own funds. Defaults are subject to applicable tax and penalties by the Internal Revenue Service. Participant loans are due at various maturity dates, and interest is set at the Prime interest rate plus 1% at the date of issuance. *Party-in-interest **Cost information is not required for participant-directed investments and therefore is not included.
